SENTENCIA
A la moción para solicitar intervención y aclaración de opinión de la parte interventora, no ha lugar.

*721
Notifíquese por la vía telefónica y por escrito.

Lo acordó el Tribunal y certifica el señor Secretario General. Los Señores Jueces reiteran y ratifican sus respec-tivas posiciones en lo referente a los méritos del recurso, según las mismas quedaron plasmadas en la Sentencia de 29 de septiembre de 1989 y en la Resolución de 6 de octubre de 1989. El Juez Asociado Señor Negrón García emitió opinión disidente. El Juez Asociado Señor Rebollo López disiente sin opinión escrita.
(Fdo.) Francisco R. Agrait Liado Secretario General
—O—